Citation Nr: 0106043	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 407	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a right ear 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to August 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 RO decision, which denied the 
veteran's application to reopen a claim of service connection 
for a right ear disability.


FINDINGS OF FACT

1.  In a May 1960 decision, the Board denied the veteran's 
claim of service connection for a right ear disability.

2.  The evidence submitted by the veteran subsequent to the 
May 1960 Board decision is entirely cumulative.   


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of service connection for a right ear disability has 
not been submitted.  38 U.S.C.A. §§  5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1944 to August 
1944.  His induction examination revealed that, upon entering 
into active service, he suffered from reduced hearing in the 
right ear. Examination of the veteran's right ear also 
revealed a chronic catarrhal otitis media with marked 
thickening and very marked retraction of the tympanic 
membrane.  According to the examiner, the veteran advised 
that he has had considerable trouble with his right ear since 
early childhood when he had frequent periods of pain and 
profuse discharge.  The veteran further indicated that 
although there had been very little discharge in the past few 
years, he has experienced a constant dull pain and gradual 
loss of hearing, which had become more marked in the past 
year.

In August 1944, the veteran underwent a separation 
examination, which indicated continued reduced hearing in the 
right ear.  The above-referenced chronic catarrhal otitis 
media with marked thickening and very marked retraction of 
the tympanic membrane was again noted.  The examining board 
believed that this disability would interfere with the 
veteran's proper performance of all duties, and the veteran's 
hearing was below the minimum for Naval Service.  As a 
result, the veteran was given a medical discharge.

In October 1959, the veteran filed a claim of service 
connection for a right ear disability.

In October and November 1959, the RO received statements from 
acquaintances of the veteran, which were to the effect that 
the veteran did in fact have a right ear problem. 

By a December 1959 RO decision, service connection for a 
right ear disability was denied on the basis that the 
veteran's right ear disability existed prior to his entrance 
into service.

In May 1960, the Board denied service connection for a right 
ear disability.  It was noted that the veteran contended his 
hearing was normal before he began active service.  Evidence 
submitted subsequent to this decision is summarized below.

In an October 1962 statement, H.A.B., M.D., indicated that he 
had been treating the veteran at increasingly frequent 
intervals for aching pain in the right ear.  He noted that 
examinations had revealed the veteran had scarring of the 
tympanic membrane, but no perforation or deviance of 
discharge.

In August 1978, the veteran submitted a written statement 
indicating that on October 29, 1941 he was hired by the B & O 
Railroad Company as a telegraph operator.  He advised that 
prior to being hired, he underwent a physical examination to 
include a hearing test.  According to the veteran, he 
received a 100 percent on his hearing examination (i.e. a 
normal examination).  He advised that his hearing problem was 
not incurred until he was in service.  He further advised 
that he has had a right ear problem ever since.  Lastly, the 
veteran related that he is currently "stone" deaf in his 
right ear, which affects his ability to do his job.

In December 1989, the veteran submitted a written statement 
relating that a treating physician advised that "nothing 
could be done" for his eardrum.  He reiterated that prior to 
service, he received a 100 percent on a B & O Railroad Co. 
physical examination.  According to the veteran, he had been 
forced to retire early due to his impaired hearing.

In August 1999, the veteran again submitted a written 
statement to the same effect as his prior statements in 
August 1978 and December 1989.


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In May 1960, the Board issued a final decision wherein, the 
veteran's claim of service connection for a right ear 
disability was denied.  The May 1960 Board decision is final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

When the Board rendered its decision in May 1960, it 
considered the veteran's contention that his hearing was 
normal before he began active service.  The Board also 
considered medical evidence from physical examinations of the 
veteran administered at the time of his entrance and 
separation from military service.  Medical evidence from the 
veteran's July 1944 examination indicated that, at the time 
he entered into service, the veteran had defective hearing in 
his right ear.  Examination of the right ear also disclosed a 
chronic catarrhal otitis media with marked thickening and 
very marked retraction of the tympanic membrane.  Clinical 
history indicated the veteran had had considerable trouble 
with the right ear since childhood.  The same findings were 
evident in the veteran's separation examination in August 
1944, which persuaded the medical board to render a discharge 
recommendation.

The Board also considered personal statements which were 
submitted in reference to corroborating the veteran's right 
ear disability.

Since the Board rendered its decision in May 1960, the 
veteran has submitted various personal written statements 
refuting the notion that his right ear disability existed 
prior to entering into service.  According to the veteran's 
written statements, he had perfect hearing prior to service 
as evidenced by a 1941 B & O Railroad employee physical 
examination.  No copy of the 1941 examination report is 
available.  These statements add details to the veteran's 
contention that his hearing was normal before service, but 
the statements in essence are not new.   In presenting these 
statements, the veteran simply reasserts the contentions 
offered in support of the claim that was denied in 1960.  
Thus, the evidence added to the record is merely cumulative 
and does not establish a basis for reopening the claim. 
38 C.F.R. § 3.156(a).

Accordingly, the veteran's application to reopen a claim of 
service connection for a right ear disability must be denied.

ORDER

Material evidence has not been submitted to reopen the 
veteran's claim of service connection for a right ear 
disability.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



